UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7002



BURN’ARD HUNTER,

                                               Plaintiff - Appellant,

             versus


RONALD J. ANGELONE; PAGE TRUE, Warden; WARDEN
BRAXTON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-793)


Submitted:    March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
District Judge.


Dismissed by unpublished per curiam opinion.


Burn’ard Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Burn’ard Hunter appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C.

§ 1915A(b)(1) (2000). We have reviewed the record and the district

court’s order and agree that Hunter’s complaint fails to state a

claim.   Accordingly, we dismiss the appeal on the reasoning of the

district court.   See Hunter v. Angelone, No. CA-01-793 (W.D. Va.

June 17, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2